OttiGNAL                                          02/15/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 22-0052


                                        OP 22-0052

 KEITH E. DOYLE,

              Petitioner,
       v.
                                                                     ORDER
 STATE OF MONTANA,

              Respondent.



       Keith E. Doyle has filed a pleading, titled "Constitutional Challenge Under M. R.
Civ. P. 5.1 to MCA 46-23-1024(1)(b)," with this Court.
       Doyle must file a motion for leave with the Clerk of the Supreme Court, pursuant
to this Court's July 2, 2019 Order, before seeking further relief. Doyle has not sought leave
of court before filing this pleading. Therefore,
       IT IS ORDERED that Doyle's pleading is DISMISSED.
       The Clerk is directed to provide a copy of this Order to all parties.
       DATED this ro— day of February, 2022.




                 F1LEj
                 FEB 1 5 2022
               Bowen Greenwood
             Clerk of Suprerne Court
                State of Montana




                                                    .94 in 44...  Justices